DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0017, refers to element 12 as “a storage” however paragraph 0018 refers to element 12 as “the memory 12” and “the storage 12” and the wording and numbers should be consistent
Paragraph 0021, “The controller 13” should read “the operation interface 13”
Paragraph 0023, “the communication 15” should read “the communication unit 15”
Paragraph 0023, “the communication interface 15” should read “the communication unit 15” or the identification number of communication interface should be changed
Paragraph 0052, “in the image judgment device 1” should read “in the image processing device 1”
Appropriate correction is required.

Claim Objections
Claims 1 and 9-10 are objected to because of the following informalities:  
Claim 1, and 9-10 line 2, “radiographing of a part” should read “radiographing a part”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "unit", “acquirer”, “converter”, “extractor” in claims 1-4 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0086641 to Nakamura et al. (hereinafter Nakamura), and further in view of U.S. Publication No. 2019/0259493 to Xu et al. (hereinafter Xu).
Regarding independent claim 1, Nakamura discloses an image judgment device (abstract, “Whether a diagnostic region imaged within the medical image is appropriate for conducting diagnosis is judged”), comprising: a hardware processor (paragraph 0058, “The image judging apparatus 3 is a computer, such as a workstation, in which an image processing software program is installed.”) that functions as:
an image acquirer that acquires image data of a medical image that is obtained by radiographing of a part including a region to be diagnosed of a patient (Figure 2, element S100);
a segmentation unit that extracts an anatomical structure from the medical image to generate an extracted image (abstract, “At least one anatomical structure is extracted from a medical image obtained by an imaging apparatus.”);
an image converter that performs image conversion on the extracted image to generate a converted image (Figure 6B, evaluation of the extracted anatomical image by the tissue type);
Nakamura further teaches a feature value extractor that calculates a feature value from the extracted image and/or the converted image (Figure 2, S105 and S106) and a judgment unit that automatically judges whether the medical image is taken with positioning appropriate for diagnosis based on the feature value (abstract, “Whether a diagnostic region imaged within the medical image is appropriate for conducting diagnosis is judged;” Figure 8, element S202, uses feature value metrics compared to thresholds to determine whether or not an image is suitable). However, Nakamura fails to explicitly disclose that feature value extraction calculates a feature value from the extracted image and/or the converted image by using a result of machine learning, but Xu does (Paragraph 0033, “In act 207, a probability heatmap is generated. By applying the medical image data to the machine-learning network, the network may generate the heatmap. The probability heatmap may indicate a probability of a landmark or segmented region at a point in the medical image. For example, pixels in the medical image applied to the machine-learning network may be assigned a probability that the pixel (or the position represented by or occupied by the pixel) belongs to the anatomy to be segmented or to a landmark of the anatomy.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Xu in order to use machine-learning to segment images, and identify landmarks (abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Xu in the combination further discloses wherein the segmentation unit generates the extracted image by using a result of machine learning (paragraph 0071, “In act 511, a region of the medical image data may be segmented. By applying the medical image data to the machine-learned network, the network outputs a segmentation region of the medical image data.”).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Xu in the combination further discloses wherein the hardware processor further functions as an image processor that performs image processing on the image data acquired by the image acquirer so as to generate a processed image (Figure 5, element 501, “receive medical image data” and element 503 “rescale medical image data;” rescaling the image is read as image processing), and
the segmentation unit generates the extracted image from the processed image (Figure 5, element 511 “segment region” follows after element 503 “rescale medical image data”).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Nakamura in the combination further discloses further comprising: a result display that displays a judgment result of the judgment unit (Figure 1,, element 34, “judgment result output means;” paragraph 0076, “In the case that the image is judged to be not suitable for conducting diagnosis as described above, the judgment result output means 36 displays a warning on the console 4 or on a QA terminal (step S108).”).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Nakamura in the combination further discloses further comprising: an image display that displays the extracted image (paragraph 0048, “FIG.11 is an example of a chest X-ray, in which the area of lung fields is displayed;” the lung fields were extracted from the chest x-ray).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Nakamura in the combination further discloses wherein a judgment result of the judgment unit is a result of classification into two or more classes (paragraph 0059, “judging means 34, for judging whether the medical images P are suitable for conducting diagnosis on the diagnostic region pictured therein;” the images are classified into suitable for diagnosis or not).
Regarding independent claim 9, the rejection of claim 1 applies directly. Additionally, Nakamura in the combination further discloses an image judgment method (paragraph 0002, “method, an apparatus, and a program, capable of judging whether a medical image is appropriate for conducting diagnosis.”)
Xu in the combination further discloses acquiring image data of medical images that are each obtained by radiographing of a part including a region to be diagnosed (Figure 2, element 201);
extracting an anatomical structure from each of the medical images to generate extracted images (paragraph 0031, “During training, the medical image data may be applied in act 205 to the machine-learning network to generate an intermediate landmark location, segmentation, and view classification. In some cases, the landmark locations, segmentations, and view classifications associated with the medical image data”); 
preparing training data by associating the extracted images respectively with adequacy classes of positioning in radiographing the corresponding medical images (Figure 2, element 203, “train ML network;” it is inherent and necessitated by training neural networks that the input be associated with the output (i.e. the input image features, are associated with the output of judgment)); 
training a convolutional neural network with the training data so as to set a parameter of the convolutional neural network (paragraph 0023, “The machine-learning network 103 may be a net work that has been trained on image data to perform the three tasks of landmark detection 105, view classification 107, and segmentation 109. For example, the machine learning network 103 may be a multi-task deep convolutional neural network (DCNN).”);
and inputting the extracted image to the convolutional neural network having the parameter set by the training (Figure 2, element 205, “apply image data to ML network” which follows after element 203 which is where the initial parameters of a machine learning network would be set (training determines the initial values of the algorithm)).
Regarding independent claim 10, the rejection of claim 1 applies directly. Additionally, Nakamura in the combination further discloses a non-transitory recording medium that stores a computer readable program (paragraph 0034, “Note that the medical image judging program of the present invention may be provided being recorded on computer readable media.”).

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura further in view of Xu as applied to claim 1 above, and further in view of U.S. Publication No. 2002/0027970 to Chapman et al. (hereinafter Chapman)
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Nakamura and Xu in the combination fail to explicitly disclose wherein the medical image is a lateral image of a knee.
However, Chapman discloses wherein the medical image is a lateral image of a knee (paragraph 0044, “FIGS. 28 and 29 show DE images of the medial condyle of an intact knee joint, the images taken with all surrounding soft tissue, except the skin, in place”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chapman in order to detect images of areas where cartilage is found (abstract). 
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, Chapman in the combination further discloses wherein the anatomical structure is a medial condyle, a lateral condyle, or a non-overlapping portion between the medial condyle and the lateral condyle in a lateral image of a knee (paragraph 0044, “FIGS. 28 and 29 show DE images of the medial condyle of an intact knee joint, the images taken with all surrounding soft tissue, except the skin, in place”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 8,391,572 to Morita et al. discloses methods for aiding photographing of a medical image 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668